DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, and 7-22 are pending. Claims 8-9, 20, and 21 are rejected. 

Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief, filed 2/28/2022, with respect to the 35 USC 103 rejections of all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
As to the new 112 rejections, the applicant is encouraged to contact the examiner for an interview if any questions arise while correcting the issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the repeating based on whether the contribution of the at least one uncertain variable” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is rejected for its inherited deficiency.
Regarding Claim 20:
In line 3, the claim recites “a predictive physics-based reservoir model”, then in lines 5 and 16, the claim recites “the model”, and in lines 7 and 14, the claim recites “the reservoir model”. It is unclear if these are supposed to be all referring to the same model, or different models. Please clarify and amend for consistency.
In line 7, the claim recites “to obtain values of control variables” and in line 10 the claim recites “the optimized values”. Should this be –the optimized values of the control variables--? 
In lines 15 and 17, the claim recites “the updated set of optimized values of the control variables”, however, no updating has been recited previously. There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 21:
In line 3, the claim recites “a wireline logging system measurement tool”, and then in line 17 the claim recites “the measurement tool” while in line 24 the claim recites “the wireline logging system”. Are these all the same or different? There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claims 8-9, 20, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-5, 7, 10-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Thakur et al. (U.S. Patent Publication No. 2010/0300682) teaches that parameter values indicative of physical properties of the reservoir are received and the process is altered (i.e., optimized) depending on the parameter values comparisons and failing within an acceptable range (see Fig. 52). Thakur also teaches that "[w]ith the EOR screening tool and the waterflood screening tool, technical parameters are evaluated and practical and theoretical recommendations are made available to a user for each case." (see Thakur [0088]).
Carrero et al. ("Global sensitivity analysis of Alkali-Surfactant-Polymer enhanced oil recovery processes") teaches that "[a] critical step for the optimal design and control of ASP recovery processes is to find the relative contributions of design variables such as, slug size and chemical concentrations, in the variability of given performance measures (e.g., net present value, cumulative oil recovery), considering a heterogeneous and multiphase petroleum reservoir (sensitivity· analysis)." (Carrera, Abstract)
Mollaei et al. ("Application and Variance Based Sensitivity Analysis of Surfactant-Polymer Flood") teaches performing sensitivity analysis using a first order sensitivity index method.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 20 and 21 “performing a measurement, using at least one of a core analysis surface tool or a seismic survey surface tool, on at least one of the plurality of uncertain variables to reduce uncertainty in at least one of the plurality of uncertain variables; optimizing the performance metric with reduced uncertainty in the at least one of the plurality of uncertain variables to obtain an updated set of optimized values of the control variables that provide an updated optimum of the objective function based on the performance metric” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148